Title: To Alexander Hamilton from Gouverneur Morris, 17 August 1792
From: Morris, Gouverneur
To: Hamilton, Alexander



Dear Sir
Paris 17. August 1792.

Mr. Short just before he left this City left with me a memoire in Dutch respecting the Mint. I was to get it translated for you, but not having been able to find a Person acquainted with the Dutch and English languages, I have now determin’d to send you the Original which you will find here enclosed. I hope it may prove useful, and answer the end you had in view. I have transmitted to Mr. Jefferson Copies of my Correspondence with the Commissioners of the Treasury here respecting our Debt. You seem to have suppos’d that the Instalments due had been paid, and this may turn out to be the case when the Account shall have been strictly examin’d, which I shall take care of. Mr. Short left (as I presume he inform’d you) this Business unfinish’d, supposing that my powers would be competent to it, which they are not; and indeed I should be glad to avoid all Interference in pecuniary Affairs if possible. Not on account of the Labor, for you may lay as much of that on me as you please, but I would avoid all Occasions of Slanderous Imputation.
Apropos of these Accounts, I recollect having seen either the original or the Copy of a note, given by the french Ministry to Doctor Franklin, of the Appropriation of the ten Millions arising from the Dutch Loan, whereof only five Millions were paid to our Bankers. This ought to be among the papers of the office of Foreign Affairs, or else among those of the Office of Finance. I rather think the latter. I do not know whether a Copy thereof may be necessary for me, but it certainly can do no harm, and may be useful. I should be glad also to have your Statement of this french Account for my Government, and also such transcript or Extract of the Accounts adjusted by Mr. Barcklay as may apply to that Object.
I formerly recommended to Mr. Short the opening of a Loan at Antwerp, and it was attended with the best Effects; for the Capitalists of Amsterdam, who had shortly before induc’d our Commissioners to beleive that money could not be obtain’d there under five per Cent, soon after let us have it at four. This I was sure would happen for I had been in Holland, had studied the Character of the Money lending people, and made myself acquainted with the manner of transacting Business. I am still of opinion that it is wise to multiply the Scenes on which to display our Credit. Those who have lent money to a Nation naturally incline to speak well of that Nation, first to justify the Confidence they have plac’d, and next to encrease the Value of the Stock they possess. It may at the first Blush seem more eligible, because more convenient, to perform all our pecuniary Operations at one place, and those who are interested in establishing that Doctrine will find many plausible Arguments in Support of their favorite Theory: just as Somebody (I beleive it was Silas Deane) endeavoured to prove that we had better buy Teas and nankins in London than in China. I remember the thing made Impression on me at the Time, as the India Company were then buying at Dunkirk some Teas which had been shipt from America. To return from the Digression I apprehend that confining this Business to one Spot may in the End have a very unfavorable Influence both on our Commerce and Exchange, because the necessity of Remittances being known, and the Periods also, Capitalists can take their measures before hand to give you the law. And if, which God forbid, Public Events should compel us to make Loans, our Creditors knowing our absolute dependence on them alone, will impose whatever Terms they please. I do not dwell on these Topics because a Word is sufficient to you.
